Citation Nr: 0944077	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-31 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision, mailed to the 
Veteran in December 2005, of a Department of Veterans Affairs 
(VA) Regional Office (RO) that granted the Veteran's claim of 
entitlement to service connection for a thyroidectomy, and 
assigned the same an initial 10 percent disability rating, 
effective September 1, 2005.


FINDINGS OF FACT

1.  From September 1, 2005, the effective date of service 
connection, through August 20, 2006, the day prior to the 
date upon which the Veteran underwent additional surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, specifically radioactive iodine, his service-
connected thyroidectomy was not manifested by residuals to 
include tachycardia, tremor, and increased pulse pressure or 
blood pressure, or hypothyroidism with fatigability, 
constipation, and mental sluggishness.

2.  From August 21, 2006, to August 24, 2006, the Veteran 
underwent surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, specifically radioactive iodine, 
for his service-connected thyroidectomy.  

3.  On June 18, 2007, the Veteran's residuals of service-
connected thyroidectomy were evaluated on VA examination, 
more than six months subsequent to surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
specifically radioactive iodine, in August 2006.  The 
Veteran's service-connected thyroidectomy was not manifested 
by residuals to include tachycardia, tremor, and increased 
pulse pressure or blood pressure, or hypothyroidism with 
fatigability, constipation, and mental sluggishness.


CONCLUSIONS OF LAW

1.  From September 1, 2005, through August 20, 2006, the 
criteria for a disability rating in excess of 10 percent for 
service-connected thyroidectomy were not met.  38 U.S.C.A. §§ 
1155, 3.321(b)(1) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Codes (DCs) 7901, 7903, 7914 (2009).

2.  From August 21, 2006, through June 17, 2007, the criteria 
for a 100 percent disability rating for service-connected 
thyroidectomy were met.  38 U.S.C.A.          §§ 1155, 
3.321(b)(1) (West 2002); 38 C.F.R. § 4.119, DCs 7901, 7903, 
7914 (2009).

3.  Since June 18, 2007, to the present, the criteria for a 
disability rating in excess of 10 percent for service-
connected thyroidectomy have not been met.  38 U.S.C.A.   §§ 
1155, 3.321(b)(1) (West 2002); 38 C.F.R. § 4.119, DCs 7901, 
7903, 7914 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
thyroidectomy arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded a VA 
examination in August 2005 as part of his participation in 
the Benefits Delivery at Discharge Program (BDD), as well as 
a VA examination conducted to determine the severity of his 
service-connected thyroidectomy in June 2007.  The Veteran 
has not indicated that he was seen regarding his 
thyroidectomy by any provider or at any time other than the 
treatment reflected in the current records on file.  
Therefore, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The record before the Board contains the Veteran's private 
and VA treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence.)

The Board notes that the Veteran is separately service-
connected for depressive disorder, sleep apnea, and 
hypertension, each effective September 1, 2005.  The 
evaluation of the same disability, or symptoms thereof, under 
various diagnoses, known as pyramiding, is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected thyroidectomy has been 
initially rated 10 percent disabling under Diagnostic Codes 
(DCs) 7914-7901, effective September 1, 2005 (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  38 C.F.R. § 4.27 
(2009).

Malignant neoplasms of any specified part of the endocrine 
system are rated under 38 C.F.R. § 4.119, DC 7914.  Pursuant 
to these provisions, a 100 percent disability rating is 
warranted when the evidence indicates malignant neoplasms of 
any specified part of the endocrine system.  38 C.F.R. § 
4.119, DC 7914 (2009).  A "Note" to this code section states 
that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the disability rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis following 
the cessation of the therapy, then the disability is to be 
rated on residuals.  Id.  

DC 7901 provides ratings for thyroid gland, toxic adenoma.  A 
10 percent disability rating is warranted by toxic adenoma of 
the thyroid gland with tachycardia, which may be 
intermittent, and tremor, or; continuous medication required 
for control.  A 30 percent disability rating is warranted for 
tachycardia, tremor, and increased pulse pressure or blood 
pressure, and a 60 percent disability rating is warranted for 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  A maximum 100 
percent disability rating is warranted by thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, DC 7901 
(2009).

Also applicable are the diagnostic criteria under which 
hypothyroidism is rated, DC 7903.  Hypothyroidism with 
fatigability, or; continuous medication required for control, 
is rated 10 percent disabling.  Hypothyroidism with 
fatigability, constipation, and mental sluggishness is rated 
30 percent disabling, and hypothyroidism with muscular 
weakness, mental disturbance, and weight gain is rated 60 
percent disabling.  A maximum 100 percent disability rating 
is warranted for hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, DC 7903 (2009).

The Board notes that the diagnostic criteria under which 
stable superficial scars are rated, DC 7804, provides for a 
single maximum 10 percent rating where superficial scars are 
painful on examination.  A note associated with DC 7804 
specifies that superficial scars are not those associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7804 (2009).  In this case, because the Veteran is already in 
receipt of a 10 percent disability rating under DCs 7914-
7901, and DC 7804 provides a 10 percent maximum disability 
rating, DC 7804 may not serve as a basis for an initial 
disability rating in excess of 10 percent.  

On VA examination on August 16, 2005, conducted as part of 
the BDD program, the examiner noted that the Veteran was on 
prescription medication subsequent to his total thyroidectomy 
and radiation treatment.  The Veteran presented with a well-
healed surgical scar, approximately 4 centimeters long, on 
the anterior portion of the neck.  Physical examination 
revealed unremarkable blood pressure, respiratory rate and 
heart rate.  The Veteran was diagnosed with a history of 
thyroidectomy without apparent residuals.  

On VA psychiatric evaluation in September 2005, the Veteran 
reported that whenever he was not taking his prescription 
medication for his thyroidectomy, he experienced an increased 
appetite and felt depressed and less energetic.  

Private treatment records dated in August 2006 indicate that 
the Veteran underwent radiation of 250 mCi of radioactive 
iodine from August 21, 2006, to August 24, 2006, subsequent 
to an abnormal bone scan.

VA treatment records dated on January 25, 2007 indicate that 
the Veteran was being monitored subsequent to thyroid cancer.  
Physical examination revealed a healed thyroidectomy scar and 
unremarkable blood pressure, respiratory rate and heart rate.

On VA examination on June 18, 2007, the Veteran reported that 
while he used to be asymptomatic, with regard to his 
thyroidectomy, he was currently symptomatic.  The Veteran 
reported some salivary gland swelling.  The Veteran did not 
report any weight change, constipation, or pressure on the 
larynx or esophagus.  The examiner noted the Veteran's 
history to include his 2004 diagnosis of papillary carcinoma 
of the thyroid gland, 2005 total thyroidectomy with post-
surgical radioactive iodine treatment and additional 
radioactive iodine treatment in 2006.  The examiner noted 
that the Veteran had surgically-induced hypothyroidism and 
took prescription medication for the same.  The examiner 
noted that the Veteran's thyroid-stimulating hormones (TSH) 
and calcium levels were slightly low in January 2007, but 
reported that such levels were not consistent symptoms to 
include fatigability or heat and cold intolerance.  Physical 
examination revealed unremarkable blood pressure, respiratory 
rate and heart rate.  The examiner reported that the Veteran 
was retired and that he was independent in all activities of 
daily living.  The Veteran denied any significant effects of 
his prescription medication.  

After careful review of the Veteran's private and VA 
treatment records, the Board finds that, during no period of 
time since service connection became effective on September 
1, 2005, was the Veteran's thyroidectomy manifested by 
residuals including tachycardia, tremor and increased pulse 
pressure or blood pressure, as is required for a 30 percent 
disability rating under DC 7901.  38 C.F.R. § 4.119, DC 7901.  

Further, the Board finds that, during no period of time since 
service connection became effective on September 1, 2005, was 
the Veteran's thyroidectomy manifested by residuals including 
hypothyroidism with fatigability, constipation, and mental 
sluggishness, as is required for a 30 percent disability 
rating under DC 7903.  38 C.F.R. § 4.119, DC 7903.  As 
discussed above, the Veteran is separately service-connected 
for depressive disorder, sleep apnea, and hypertension.  
There is no medical evidence of record indicating that the 
Veteran's diagnosed hypertension or reported lack of energy 
are attributed to his service-connected thyroidectomy, or 
residuals thereof.  

In this case, however, the Veteran is entitled to a 100 
percent disability rating for a distinct period of time 
during which the Veteran's thyroidectomy was manifested by 
residuals requiring surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Specifically, 
the Veteran underwent radioactive iodine treatment for his 
thyroidectomy from August 21, 2006, to August 24, 2006.  

As discussed above, DC 7914 provides a 100 percent disability 
rating when the evidence indicates malignant neoplasms of any 
specified part of the endocrine system, that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the 100 percent disability 
rating shall continue with a mandatory VA examination at the 
expiration of six months, and that if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated on residuals.  38 
C.F.R. § 4.119, DC 7914.  

The Board notes that the Veteran was not afforded a VA 
examination in February 2007, six months subsequent to the 
cessation of his radioactive iodine treatment.  The Veteran 
was however, afforded a VA examination on June 18, 2007.  At 
that time, there was no evidence indicating a local 
reoccurrence or metastasis following the cessation of the 
therapy, and no evidence indicating residuals beyond that of 
the Veteran's prescription medication regimen.  

Thus, under DC 7914, the Veteran is entitled to a 100 percent 
disability rating from August 21, 2006, the date upon which 
he underwent radioactive iodine treatment, through June 17, 
2007, the day prior to the date upon which the residuals of 
his service-connected thyroidectomy were evaluated on VA 
examination, more than six months subsequent to surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, specifically radioactive iodine, in August 2006.
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id. In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable.  In this regard, the Veteran retired after 30 
years of active service, and there is no indication that the 
Veteran's service-connected thyroidectomy prevents him from 
employment if he so chose.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

1.  From September 1, 2005, through August 20, 2006, a 
disability rating in excess of 10 percent for service-
connected thyroidectomy is denied.

2.  From August 21, 2006, through June 17, 2007, a 100 
percent disability rating for service-connected thyroidectomy 
is granted, subject to the laws and regulations governing 
monetary awards.
3.  From June 18, 2007 to the present, a disability rating in 
excess of 10 percent for service-connected thyroidectomy is 
denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


